DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 Status of the Claims
Claims 1-20 were previously pending and subject to a final office action mailed 07/14/2022. Claims 1-5, 7-12, and 14-20 were amended; no claim was cancelled or added in a reply filed 09/08/2022. Therefore claims 1-20 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant's arguments filed 09/08/2022 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that claims do not recite an abstract idea because the Office’s broad interpretation of Applicant’s independent claims is inconsistent with Applicant’s specification. By ignoring the claim language and generalizing the recited elements to the point of abstraction, the Office fails to provide Applicant’s claims their broadest reasonable interpretation consistent with the Applicant’s Specification which is inconsistent with the Office’s own examination procedures (remarks p. 11-12). Examiner respectfully disagrees. 
MPEP 2106.07(a)(I) states that “A subject matter eligibility rejection should point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception. The rejection must explain why those claim limitations set forth or describe a judicial exception (e.g., a law of nature). Where the claim describes, but does not expressly set forth, the judicial exception, the rejection must also explain what subject matter those limitations describe, and why the described subject matter is a judicial exception. See MPEP § 2106.04 for more information about Step 2A of the eligibility analysis.
When the examiner has determined the claim recites an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim, and explain why it falls within one of the groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) enumerated in MPEP § 2106.04(a)(2).”
Pursuant to the MPEP section above, the final office action in pages 9-10 states that “Claim 1/9/17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive […] time data of a plurality of vehicles, wherein the time data includes a plurality of time slots for each of the plurality of vehicles that are used for a plurality of deliveries; determine at least one available time slot among the plurality of time slots and communicate the at least one available time slot to at least one user […]; receive, from the at least one user […], at least one delivery order indicating at least one selected time slot from the at least one available time slot; and in response to receiving the at least one delivery order indicating the at least one selected time slot, implementing one or more vehicle resource optimization operations, the one or more vehicle resource optimization operations including: determining a predicted delivery time interval for the at least one delivery order based on applying a trained […] learning process to a set of purchase order feature data including at least one time and geobased feature associated with the at least one delivery order and at least one item based feature associated with the at least one delivery order, the item based feature characterizing one of a plurality of characteristics of at least one item of the at least one delivery order and the predicted delivery time interval is a predicted amount of time between when a vehicle arrives at a destination location of the at least one delivery order and when the vehicle departs the destination location; assigning the at least one delivery order to a vehicle from the plurality of vehicles based, at least in part, on the at least one selected time slot indicated in the at least one delivery order and the determined predicted delivery time interval; calculating, for the assigned vehicle, an optimized delivery route based, at least in part, on the determined predicted delivery time interval”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”
The passage above of the final office action clearly points to the specific claim limitations (i.e. bolded limitations above) that recite the abstract idea that falls under organizing human activity. The passage further explains why the abstract idea falls under the certain methods of organizing human activity (i.e. the italicized and underlined limitations).
 Therefore, the Office action’s 101 rejection is in line with the teachings of the MPEP.
Applicant argues that the claims recite language that applies the alleged abstract idea in a meaningful way as to integrate the alleged abstract idea into a practical application as it furthers an objective (e.g. to improve a computer implemented system and method for optimizing vehicle resources and to improve the efficiency of the utilization of computational resources when implementing such computer implemented system and methods) (remarks p. 14-15). Examiner respectfully disagrees. 
As stated above, the final office action points to specific limitations that recite the abstract idea. As stated in the final office action “This judicial exception is not integrated into a practical application. In particular, the claim recites a computing device, a vehicle server, at least one user terminal and machine learning process, a communication interface configured interface configured to communicate with a plurality of user terminals and a vehicle server, the vehicle server configured to communicate with a computing device of each of a plurality of vehicles and a memory source storing instructions and one or more processors communicatively coupled to the communications interface and memory resource, one or more networks (claim 1), a vehicle server, a processor, at least one user terminal of a plurality of user terminals and a machine learning process (claim 9) and non-transitory computer readable medium, at least one processor, a device, a vehicle server, at least one user terminal of a plurality of user terminals and machine learning process (claim 17). Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. The claims further recites “a vehicle”. This limitation is also recited at high level of generality which amounts to a field of use limitation…The claims further recites “transmit, over the one or more networks and to a computing device of the assigned vehicle via the vehicle server”. The transmitting step is recited at a high level of generality (i.e., as a general means of transmitting data), and amounts to mere outputting data, which is a form of insignificant extra solution activity…Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.”
Furthermore, the newly amended claim limitations “determining a test delivery time interval for each of a set of trained machine learning processes by applying each of the set of trained machine learning processes to test data including at least one time and geo based feature associated with a previous delivery and a determined delivery time interval of the previous delivery; selecting, from the set of trained machine learning processes, a trained machine learning process with a determined test delivery time interval that is closest to the determined delivery time interval of the previous delivery” do not integrate the abstract idea into a practical application because the “determining” and “selecting” steps are recited at a high level of generality which amounts to simple instructions of applying the abstract idea in a computer environment. Therefore, the claims do not integrate the abstract idea into a practical application. 
Applicant argues that the claims are patent eligible because they recite a subject matter that is distinguished over the prior art of record. Thus the independent claims involve an inventive concept under 101 because the claims recite features that exceed “well-understood, routine, conventional activities” already known in the industry (remarks p. 15-16). Examiner respectfully disagrees. 
Examiner respectfully notes that Novelty and Non-obviousness of the prior art has no bearing on the 101-eligibility analysis and that each claim is analyzed based on the two-part Alice/Mayo test. 
In the final office action, the claims were determined not to provide significantly more limitations (i.e. inventive concept) alone or in combination because “the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as filed (paragraph 41-52) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network, even through an intermediary server, is a well-understood, routine and conventional functions when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the transmitting step are well-understood, routine and conventional activity is supported under Berkheimer. “
The amended limitations do not change the analysis above. The “determining a test delivery time interval for each of a set of trained machine learning processes by applying each of the set of trained machine learning processes to test data including at least one time and geo based feature associated with a previous delivery and a determined delivery time interval of the previous delivery; selecting, from the set of trained machine learning processes, a trained machine learning process with a determined test delivery time interval that is closest to the determined delivery time interval of the previous delivery” limitations are also nothing more than mere instructions to apply the exception on a general computer. Therefore, the additional elements, alone or in combination, do not provide significantly more limitations or an inventive concept. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/9/17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive […] time data of a plurality of vehicles, wherein the time data includes a plurality of time slots for each of the plurality of vehicles that are used for a plurality of deliveries; determine at least one available time slot among the plurality of time slots and communicate the at least one available time slot to at least one user […]; receive, from the at least one user […], at least one delivery order indicating at least one selected time slot from the at least one available time slot; and in response to receiving the at least one delivery order indicating the at least one selected time slot, implementing one or more vehicle resource optimization operations, the one or more vehicle resource optimization operations including: determining a predicted delivery time interval for the at least one delivery order based on applying a trained […] learning process to a set of purchase order feature data including at least one time and geobased feature associated with the at least one delivery order and at least one item based feature associated with the at least one delivery order, the item based feature characterizing one of a plurality of characteristics of at least one item of the at least one delivery order and the predicted delivery time interval is a predicted amount of time between when a vehicle arrives at a destination location of the at least one delivery order and when the vehicle departs the destination location; assigning the at least one delivery order to a vehicle from the plurality of vehicles based, at least in part, on the at least one selected time slot indicated in the at least one delivery order and the determined predicted delivery time interval; calculating, for the assigned vehicle, an optimized delivery route based, at least in part, on the determined predicted delivery time interval”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a computing device, a vehicle server, at least one user terminal and machine learning process, a communication interface configured interface configured to communicate with a plurality of user terminals and a vehicle server, the vehicle server configured to communicate with a computing device of each of a plurality of vehicles and a memory source storing instructions and one or more processors communicatively coupled to the communications interface and memory resource, one or more networks and “determining a test delivery time interval for each of a set of trained machine learning processes by applying each of the set of trained machine learning processes to test data including at least one time and geo based feature associated with a previous delivery and a determined delivery time interval of the previous delivery; selecting, from the set of trained machine learning processes, a trained machine learning process with a determined test delivery time interval that is closest to the determined delivery time interval of the previous delivery” (claim 1), a vehicle server, a processor, at least one user terminal of a plurality of user terminals and a machine learning process and “determining a test delivery time interval for each of a set of trained machine learning processes by applying each of the set of trained machine learning processes to test data including at least one time and geo based feature associated with a previous delivery and a determined delivery time interval of the previous delivery; selecting, from the set of trained machine learning processes, a trained machine learning process with a determined test delivery time interval that is closest to the determined delivery time interval of the previous delivery” (claim 9) and non-transitory computer readable medium, at least one processor, a device, a vehicle server, at least one user terminal of a plurality of user terminals and machine learning process and “determining a test delivery time interval for each of a set of trained machine learning processes by applying each of the set of trained machine learning processes to test data including at least one time and geo based feature associated with a previous delivery and a determined delivery time interval of the previous delivery; selecting, from the set of trained machine learning processes, a trained machine learning process with a determined test delivery time interval that is closest to the determined delivery time interval of the previous delivery” (claim 17). Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. The claims further recites “a vehicle”. This limitation is also recited at high level of generality which amounts to a field of use limitation. 
The claims further recites “transmit, over the one or more networks and to a computing device of the assigned vehicle via the vehicle server”. The transmitting step is recited at a high level of generality (i.e., as a general means of transmitting data), and amounts to mere outputting data, which is a form of insignificant extra solution activity. 
Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as filed (paragraph 41-52) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network, even through an intermediary server, is a well-understood, routine and conventional functions when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the transmitting step are well-understood, routine and conventional activity is supported under Berkheimer. 
Dependent claims 2/10/18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9/17 without successfully integrating the exception into a practical application (a machine learning process (ridge regression, support vector regression using a linear kernel, random forest and XGboost) is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 3, 4, 5, 7, 8, 11, 12, 14, 16, 19 and 20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9/17 without successfully integrating the exception into a practical application (a computing device and a machine learning process are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 6/13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 15 is also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 9 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628